Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Doris Denise Foster appeals the district court’s order denying her motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Foster, No. 1:09-cr-00013-MR-DLH-7 (W.D.N.C. Apr. 5, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED